DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The Amendment filed 1/13/2021 has been entered. Claims 1-4, 8, 10, 11 and 13-21 remain pending in the application. Applicant’s amendments to the Specification and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 10/14/2020.
The specification was received on 1/13/2021. This specification is acceptable.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1-4, 8, 10, 11, 13 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ressemann et al. (US 2003/0050600 A1) in view of Don Michael (US 2012/0302953 A1).
Regarding claim 1, Ressemann discloses a boosting catheter 100 (figure 1A) comprising: 
(a) a distal tube (see “DT” in figure 1A below) comprising: 

(iii) a proximal opening (opening that allows passage of element 135) in fluidic communication with the tube lumen 142, wherein the proximal opening (opening that allows passage of element 135) is sized to allow a medical device 135 to be positioned through the proximal opening; and 
(iv) at least one opening (opening that allows fluid to pass from element 142 to element 136, 134 for inflation, paragraph 0089) defined within the tubular wall (wall that forms element 142) along a length of the distal tube (see “DT” in figure 1A below, since distal end of element 142 is closed, there has to be an opening along a length), wherein the at least one opening is in fluidic communication with the tube lumen 142; and 
(b) a proximal shaft 120 operably coupled to a proximal portion (portion where element 120 contacts “DT” in figure 1A below) of the distal tube (see “DT” in figure 1A below) such that the proximal shaft 120 is non-coaxial (figure 1A) in relation to the distal tube (see “DT” in figure 1A below), the proximal shaft 120 comprising: 
(i) at least one shaft lumen (hollow portion inside element 120) defined in the proximal shaft 120; and 
(ii) at least one elongate member 110 disposed within the at least one shaft lumen 142, wherein a distal end (end of element 120 contacting “DT” in figure 1A below) of the proximal shaft 120 and a distal end (end of hollow portion inside element 120 contacting “DT” in figure 1A below) of the at least one shaft lumen (hollow portion inside element 120) are disposed in the proximal portion of the distal tube (see “DT” in figure 1A below) and 
wherein the at least one shaft lumen (hollow portion inside element 120) is in fluidic communication with an area external to the catheter (paragraph 0106, the fluid 
However, Don Michael teaches a design of a catheter comprising plurality of openings (paragraph 0027, figure 3) for the purpose of inflating the balloon (paragraph 0027).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art to modify the number of openings of Ressemann to incorporate at plurality of openings as taught by Ressemann for the purpose of inflating the balloon (paragraph 0027).

    PNG
    media_image1.png
    287
    808
    media_image1.png
    Greyscale


Regarding claim 2, Ressemann discloses wherein the plurality of openings (paragraph 0089, as explained in rejection of claim 1 above, Ressemann modified in view of Don Michael will result in having plurality of openings) is defined within the tubular wall (wall forming element 142) such that the tube lumen 142 is in fluidic communication with an area external (area inside elements 134 and 136 is external to “DT” in figure 1A above) to the catheter (figure 1A).



Regarding claim 4, Resseman discloses wherein the visual marker is a radiopaque marker 146a, 146b.

Regarding claim 8, Ressemann teaches a boosting catheter 100 (figure 1A) comprising: 
(a) a distal tube (see “DT” in figure 1A above) comprising: 
(i) a tubular wall (wall forming element 142); (ii) a tube lumen 142 defined within the distal tube (see “DT” in figure 1A above) by the tubular wall (wall forming element 142); 
(iii) a proximal opening (opening that allows passage of element 135) in fluidic communication with the tube lumen 142, wherein the proximal opening (opening that allows passage of element 135) is sized to allow a medical device 135 to be positioned through the proximal opening; and 
(iv) at least one opening (opening that allows fluid to pass from element 142 to element 136, 134 for inflation, paragraph 0089) defined within the tubular wall (wall that forms element 142) along a length of the distal tube (see “DT” in figure 1A below, since distal end of element 142 is closed, there has to be an opening along a length), wherein the at least one opening is in fluidic communication with the tube lumen 142; and 
(b) a proximal shaft 120 fixed attached (paragraph 0108, lines 1-3) to a proximal portion of the distal tube (see “DT” in figure 1A below), the proximal shaft 120 comprising: 

(ii) at least one elongate member 110 disposed within the at least one shaft lumen 142, 
wherein a distal end (end of element 120 contacting “DT” in figure 1A above) of the proximal shaft 120 and a distal end (end of hollow portion inside element 120 contacting “DT” in figure 1A above) of the at least one shaft lumen (hollow portion inside element 120) are disposed in the proximal portion of the distal tube (see “DT” in figure 1A above) and wherein the at least one shaft lumen (hollow portion inside element 120) is in fluidic communication with an area external to the catheter (paragraph 0106, the fluid could enter from proximal end of the element 120, therefore, element 120 is in fluidic communication with an area external to the catheter from the proximal end).
Ressemann is silent regarding wherein the at least one opening comprises at least two opening.
However, Don Michael teaches a design of a catheter comprising at least two opening (paragraph 0027, figure 3) for the purpose of inflating the balloon (paragraph 0027).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art to modify the number of openings of Ressemann to incorporate at least two opening as taught by Ressemann for the purpose of inflating the balloon (paragraph 0027).

Regarding claim 10, Resseman discloses further comprising a visual marker 146a, 146b disposed on the distal tube (see “DT” in figure 1A above) or the proximal shaft.



Regarding claim 13, Ressemann discloses wherein the at least one elongate member 110 defines a lumen (hollow portion inside element 110, paragraph 0106, line 1).

Regarding claim 14, Ressemann discloses wherein the proximal shaft 120 is configured to extend into a portion of the distal tube (see “DT” in figure 1A above) such that the shaft lumen (hollow portion inside element 120) extends distally past (figure 1A) a proximal end (end that receives element 120) of the distal tube (see “DT” in figure 1A above).

Allowable Subject Matter
Claims 15-20 are allowed.
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 15-20 were previously indicated allowable in the office action mailed on 10/14/2020 if claims are amended to overcome any 112(b) rejections. Claims 15-20, as currently presented, has overcome 112(b) rejections, as previously set forth. 
The closest prior art of record, Ressemann et al. (US 2003/0050600 A1) in view of Don Michael (US 2012/0302953 A1), is silent regarding wherein an outer diameter of a length of the proximal shaft is less than a thickness of the tubular wall of the distal tube in combination with other claimed limitations of claim 21.
Response to Arguments
Applicant's arguments filed 1/13/2021 have been fully considered but they are not persuasive.
Applicant argues on page 8, line 21-page 9, line 8, claim 1 is not anticipated by Ressemann because Ressemann is silent regarding plurality of openings and wherein the shaft lumen is in fluidic communication with an area external to the proximal shaft. Applicant further argues that claim 15 was previously indicated allowable for the same reasons in view of Ressemann. Applicant makes similar arguments on page 9, lines 15-30 indicating that combination of Ressemann and Don Michael fails to teach the limitations of claim 8, as currently amended. Examiner respectfully disagrees. As explained in the rejection of claim 1 above, Ressemann discloses the limitation “wherein the shaft lumen is in fluidic communication with an area external to the proximal shaft” because the shaft lumen of Ressemann is open at the proximal end and allows fluidic communication to occur from outside in order to inflate the balloon (paragraph 0106 in Ressemann). The claim do not specify the position of the external area with respect to the proximal shaft or if the proximal shaft is in fluidic communication through distal end or proximal end or both. Therefore, Ressemann teaches the claimed limitation when reading claims under broadest possible interpretation. Furthermore, the scope of claim 15 and claim 1 are different. Claim 15 specifically required to have “the proximal shaft is configured to extend into a portion of the tubular wall such that the shaft lumen extends distally past the proximal end of the distal tube” in combination with having the shaft lumen in fluidic communication with an area external to the catheter. In contrast, claim 1 only required the proximal shaft disposed in the proximal portion of the distal tube in combination with having the shaft lumen in fluidic communication with an area external to the catheter. Therefore, claim 1 could not overcome the prior art for the same reasons .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



/NILAY J SHAH/            Primary Examiner, Art Unit 3783